[Cite as State ex rel. M.L. v. O'Malley, 2014-Ohio-3927.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                                JOURNAL ENTRY AND OPINION
                                        No. 101191



                        STATE OF OHIO, EX REL., M.L.
                                                             RELATOR

                                                       vs.

                JUDGE THOMAS F. O’MALLEY, ET AL.
                                                             RESPONDENTS




                                            JUDGMENT:
                                            WRIT DENIED


                                          Writ of Prohibition
                                    Motion Nos. 474719 and 476078
                                          Order No. 477854

        RELEASE DATE: September 10, 2014
ATTORNEYS FOR RELATOR

John J. Schneider
Gerald R. Walton
Gerald R. Walton & Associates
2800 Euclid Avenue
Suite 320
Cleveland, Ohio 44115

ATTORNEYS FOR RESPONDENTS

Timothy J. McGinty
Cuyahoga County Prosecutor
Charles E. Hannan
Assistant County Prosecutor
The Justice Center - 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
MARY EILEEN KILBANE, J.:

       {¶1} Relator, M.L., filed this writ of prohibition seeking to prevent respondents,

Judge Thomas F. O’Malley, Magistrate Eleanore E. Hilow, and the Cuyahoga County

Juvenile Court from exercising jurisdiction with respect to the custody of her minor child,

M.A.H.

       {¶2} Relator was granted leave to file a second amended complaint and

respondents then moved for summary judgment, which relator opposed. For the reasons

that follow, we grant respondents’ motion for summary judgment and deny the writ.

       {¶3} M.A.H. was born in Ohio on February 22, 2010.              Relator is M.A.H.’s

mother. Relator admits J.H. is M.A.H.’s father. Relator never married J.H., however,

relator signed a voluntary acknowledgment of paternity affidavit that was filed in juvenile

court that established J.H. is M.A.H.’s legal father. In re: M.A.H., 8th Dist. Cuyahoga

No. 97963, 2012-Ohio-2318, ¶ 2. Relator maintains that she moved to New Jersey in

April 2011. Father testified that relator relocated to New Jersey at the end of August

2011. Id. at ¶ 5. It is undisputed that relator and M.A.H. lived in Ohio until at least April

30, 2011. Id. at ¶ 9, 12.

       {¶4} On April 21, 2011, Father filed an application to determine custody of

M.A.H. in Cuyahoga County Court of Common Pleas, Juvenile Division, Case No. CU

11107326.

       {¶5} There is no dispute that the Cuyahoga County Juvenile Court had

jurisdiction over father’s application to determine custody pursuant to the Uniform Child
Custody Jurisdiction and Enforcement Act (“UCCJEA”). However, relator contended that

the juvenile court lacked jurisdiction to issue a custody order because Father did not

properly serve her.

        {¶6} The respondent magistrate rendered a decision that designated Father as the

residential parent and legal custodian of M.A.H.       The respondent judge adopted the

magistrate’s decision on December 5, 2011. The respondent judge denied relator’s Civ.R.

60(B) motion, and relator pursued an appeal of that decision.

        {¶7} This court found that Father never perfected service on relator and ordered

the juvenile court to vacate the custody order and return M.A.H. to relator. In re: M.A.H.,

8th Dist. Cuyahoga No. 97963, 2012-Ohio-2318, ¶ 23, 25. Although relator also alleged on

appeal that the trial court should have dismissed the matter for failure of service pursuant

to Civ.R. 4(E), this court found that the motion to dismiss was properly denied. Id. at ¶

26-28. The matter was remanded to the juvenile court with instructions. M.A.H. was

returned to relator’s custody sometime after this court’s decision was released on May 24,

2012.

        {¶8} Father filed a subsequent application to determine custody in the Cuyahoga

County Juvenile Court on July 6, 2012. Relator moved to dismiss that matter, which

respondents denied and relator attempted to appeal. This court dismissed that appeal on

April 11, 2013, for lack of a final, appealable order. In re: M.A.H., 8th Dist. Cuyahoga

No. 99353, entry no. 463942.

        {¶9} Relator indicates that she initiated custody proceedings in New Jersey. On
April 1, 2014, the New Jersey family court found that Ohio is the child’s home state and

denied relator’s motion to transfer jurisdiction to New Jersey. There is evidence that the

Ohio court communicated with the New Jersey court concerning this matter.

       {¶10} Relator filed her initial complaint for a writ of prohibition with this court on

March 31, 2014.      Respondents moved for summary judgment on various grounds

including that relator had failed to comply with Loc.App.R. 45(B)(1)(a). Relator moved

for leave to amend her complaint seeking an opportunity to comply with the rule. Relator

was granted leave and filed her second amended complaint on June 2, 2014. Respondents

moved for summary judgment on the second amended complaint and relator has opposed

the motion. Relator has not satisfied the requirements for issuance of a writ in this case,

which is denied for the reasons that follow.

       {¶11} In order for this court to issue a writ of prohibition, relator is required to

demonstrate each prong of the following three-part test: (1) respondent is about to exercise

judicial power; (2) the exercise of judicial power by respondent is not authorized by law;

and (3) there exists no other adequate remedy in the ordinary course of the law. State ex

rel. Florence v. Zitter, 106 Ohio St.3d 87, 2005-Ohio-3804, 831 N.E.2d 1003, ¶ 14. In

addition, prohibition does not lie if relator has or had an adequate remedy in the ordinary

course of the law, even if the remedy was not employed. State ex rel. Lesher v. Kainrad,

65 Ohio St.2d 68, 417 N.E.2d 1382 (1981); State ex rel. Sibarco Corp. v. Berea, 7 Ohio

St.2d 85, 218 N.E.2d 428 (1966).

       {¶12} Prohibition does not lie unless it clearly appears that the court possesses no
jurisdiction of the cause that it is attempting to adjudicate or the court is about to exceed

its jurisdiction. State ex rel. Ellis v. McCabe, 138 Ohio St. 417, 35 N.E.2d 571 (1941).

Also, prohibition will not issue to prevent an erroneous judgment, or serve the purpose of

an appeal, or to correct errors committed by the lower court in deciding questions within

its jurisdiction. State ex rel. Sparto v. Juvenile Court of Darke Cty., 153 Ohio St. 64, 90

N.E.2d 598 (1950). Furthermore, prohibition should be used with great caution and not

issue in doubtful cases. State ex rel. Merion v. Tuscarawas Cty. Court of Common Pleas,

137 Ohio St. 273, 28 N.E.2d 641 (1940).

       {¶13} However, when a court is patently and unambiguously without jurisdiction to

act, the existence of an adequate remedy at law will not prevent the issuance of a writ of

prohibition.   Zitter at ¶ 16. Nevertheless, absent a patent and unambiguous lack of

jurisdiction a court possessing general jurisdiction of the subject matter of an action has

the authority to determine its own jurisdiction. Id. at ¶ 15. A party challenging the court’s

jurisdiction possesses an adequate remedy at law through an appeal from the court’s

judgment that it possesses jurisdiction. State ex rel. Rootstown Local School Dist. Bd. of

Edn. v. Portage Cty. Court of Common Pleas, 78 Ohio St.3d 489, 678 N.E.2d 1365

(1997); State ex rel. Bradford v. Trumbull Cty. Court, 64 Ohio St.3d 502, 1992-Ohio-132,

597 N.E.2d 116. Finally, this court possesses discretion in issuing a writ of prohibition.

State ex rel. Gilligan v. Hoddinott, 36 Ohio St.2d 127, 304 N.E.2d 382 (1973).

       {¶14} Relator contends that respondents patently and unambiguously lack

jurisdiction. Having thoroughly reviewed the evidence presented, the facts, and the law,
relator has not established that jurisdiction is patently and unambiguously lacking.

       {¶15} Respondents have statutory jurisdiction to determine the custody of children

in this state. R.C. 2151.23. The dispute focuses on whether Ohio or New Jersey has

jurisdiction over the custody determination for M.A.H. pursuant to the Uniform Child

Custody Jurisdiction and Enforcement Act (“UCCJEA”). The purpose of the UCCJEA is

to avoid jurisdictional conflicts between the states in custody matters.            Rosen v.

Celebrezze, 117 Ohio St.3d 241, 2008-Ohio-853, 883 N.E.2d 420, ¶ 21 (the UCCJEA

gives “jurisdictional priority and exclusive continuing jurisdiction to the home state. * * *

[and] eliminates a determination of ‘best interests’ of a child from the original

jurisdictional inquiry.”)

       {¶16} R.C. 3127.15 governs the jurisdiction of the Ohio court to make an initial

custody determination as follows:

       (A) Except as otherwise provided in section 3127.18 of the Revised Code, a
       court of this state has jurisdiction to make an initial determination in a child
       custody proceeding only if one of the following applies:

       (1) This state is the home state of the child on the date of the commencement
       of the proceeding, or was the home state of the child within six months
       before the commencement of the proceeding and the child is absent from this
       state but a parent or person acting as a parent continues to live in this state.

       (2) A court of another state does not have jurisdiction under division (A)(1)
       of this section or a court of the home state of the child has declined to
       exercise jurisdiction on the basis that this state is the more appropriate forum
       under section 3127.21 or 3127.22 of the Revised Code, or a similar statute of
       the other state, and both of the following are the case:

       (a) The child and the child’s parents, or the child and at least one parent or a
       person acting as a parent, have a significant connection with this state other
       than mere physical presence.
       (b) Substantial evidence is available in this state concerning the child’s care,
       protection, training, and personal relationships.

        (3) All courts having jurisdiction under division (A)(1) or (2) of this section
       have declined to exercise jurisdiction on the ground that a court of this state
       is the more appropriate forum to determine the custody of the child under
       section 3127.21 or 3127.22 of the Revised Code or a similar statute enacted
       by another state.

       (4) No court of any other state would have jurisdiction under the criteria
       specified in division (A)(1), (2), or (3) of this section.

       (B) Division (A) of this section is the exclusive jurisdictional basis for
       making a child custody determination by a court of this state.

       (C) Physical presence of, or personal jurisdiction over, a party or a child is

       not necessary or sufficient to make a child custody determination.

      {¶17} “Home state” is defined as

      the state in which a child lived with a parent or a person acting as a parent for
      at least six consecutive months immediately preceding the commencement of
      a child custody proceeding and, if a child is less than six months old, the state
      in which the child lived from birth with any of them. A period of temporary
      absence of any of them is counted as part of the six-month or other period.

R.C. 3127.01(B)(7).

      {¶18} The juvenile court is mandated by R.C. 2151.23(F)(1) to “exercise its

jurisdiction in child custody matters in accordance with sections 3109.04 and 3127.01 to

3127.53 of the Revised Code and, as applicable, sections 5103.20 to 5103.22 or 5103.23 to

5103.237 of the Revised Code.”

      {¶19} Pursuant to R.C. 3127.01(B)(5), a child custody action is commenced by the

filing of the first pleading in a proceeding. Further, R.C. 3127.15 explicitly permits the
court to make a child custody determination without personal jurisdiction over a party or a

child.    Accordingly, the commencement provisions Civ.R. 3(A) do not apply for

determining the juvenile court’s jurisdiction pursuant to R.C. 3127.15.

         {¶20} M.A.H. lived in Ohio from birth until at least April 30, 2011, and then,

pursuant to respondents’ initial custody determination, from December 3, 2011 until

sometime after May 24, 2012. Based on the child’s periods of residence in Ohio, Ohio

was the home state when father filed his first application to determine custody. Relator,

however, maintains that M.A.H.’s residence in Ohio with her Father under the prior order

(between 12/3/11 and 5/24/12) should be disregarded because the order was subsequently

vacated, and it should be presumed that M.A.H. would have instead resided in New Jersey

during that time period. Relator argues that a void judgment operates to return the parties

to the status that existed prior to the judgment. However, that would mean Ohio is the

home state because this was the status prior to the initial determination. Instead, relator is

advocating that we find New Jersey to be the home state, which was not the status prior

to the initial determination.

         {¶21} Relator’s argument that New Jersey is the home state depends on the

following being true: (1) that it would be appropriate to disregard M.A.H.’s residency in

Ohio with her father pursuant to the initial determination; (2) it is appropriate to assume

M.A.H. would have resided in New Jersey but for the initial determination; and (3) the fact

that the respondent court assigned father’s second application a new case number negates

the commencement of the initial custody proceedings in Ohio. Relator has not presented
any analogous case that has applied this line of reasoning. Employing this convoluted

application of the law would appear to subvert the purpose of the UCCJEA, which is to

avoid interstate jurisdictional custody conflicts.

       {¶22} Relator places great significance on the juvenile court’s ministerial act of

giving father’s second application for custody a new case number. However, relator does

not question, and admits, that respondents would have jurisdiction to proceed if the second

application was pending under the previous case number.

       {¶23} Under these circumstances, respondents have determined that Ohio has

jurisdiction to proceed on the custody determination for M.A.H. under the UCCJEA.

Furthermore, the respondent magistrate did communicate with the New Jersey family

court, and the New Jersey court also determined that Ohio is the home state for purposes

of UCCJEA.1 Therefore, relator has not established a patent and unambiguous lack of

jurisdiction, and any error by the court in determining its own jurisdiction can be

adequately addressed by appealing the final order.       France v. Celebrezze, 8th Dist.

Cuyahoga No. 98147, 2012-Ohio-2072, ¶ 7, citing State ex rel. Hughley v. McMonagle,

121 Ohio St.3d 536, 2009-Ohio-1703, 905 N.E.2d 1220; State ex rel. Jaffal v. Calabrese,


        1
         Relator’s second amended complaint at paragraph 40 averred that a certified
copy of the New Jersey court’s order is part of the record before this court as an
attachment to respondents’ initial motion for summary judgment. Accordingly,
relator’s argument that this court should strike another copy of the same document
that was attached as an exhibit to respondents’ subsequent motion for summary
judgment is moot because it was already in the record without objection. Further,
even if the court record was not made part of the record, we can take judicial notice
of it. France at ¶ 6. There is an obvious clerical error on the document because the
file date stamp should be April 1, 2014, rather than April 1, 2013. The order was
105 Ohio St.3d 440, 2005-Ohio-2591, 828 N.E.2d 107 (“any decision rendered by [the

respondent judge] with regard to jurisdiction under the UCCJEA is subject to an appeal,

which also provides [relator] with an adequate remedy at law.”)

       {¶24} This case is unlike In re: V.K.B. v. Smith, 138 Ohio St.3d 84,

2013-Ohio-5477, 3 N.E.2d 1184, where the Ohio Supreme Court found that an appeal

would not be an adequate remedy under the following circumstances:

       (1) custody has been removed from a parent who previously had been
       awarded permanent custody, (2) custody is awarded to a nonparent in an ex
       parte proceeding, (3) the juvenile court is not complying with the
       requirements of the Uniform Act or other applicable law, and (4) the
       juvenile court has issued a “temporary” order with no indication of when a
       hearing or other action might be taken to resolve the case.

Id. at ¶ 27. None of those circumstances are present in this case.

       {¶25} In re: V.K.B. did not involve a question of whether the juvenile court was

deprived of jurisdiction because of        assigning a second application for custody

determination a separate case number rather than proceeding with the custody

determination in the initially filed matter. In that case, V.K.B. was named the custodial

parent by an Ohio court in 2009. V.K.B. relocated to Arizona in 2010 and notified the

Ohio court. In 2012, V.K.B. and her child temporarily returned to Ohio. V.K.B. went to

Arizona for a job interview and left her child in the care of V.K.B.’s mother. During this

time, the child’s grandfather filed an ex parte motion with an Ohio court and was granted

emergency custody pursuant to R.C. 3127.18.         R.C. 3127.18 pertains to temporary



entered on April 1, 2014, and therefore, could not have been filed in 2013.
emergency jurisdiction and does not depend on a home state analysis for purposes of

triggering jurisdiction. This matter does not involve a court order based on temporary

emergency custody.

      {¶26} There was no question in In re: V.K.B. that the child had resided in Arizona

for two years prior to the Ohio court’s 2012 order, and that Arizona was the child’s home

state. V.K.B. commenced a child-custody enforcement action in Arizona based on the

2009 order that had awarded her custody. The Ohio court had exercised emergency

jurisdiction without communicating with the Arizona court as required by statute and

failed to establish a period for the duration of its order as required by R.C. 3127.18(C).

Finally, the Ohio Supreme Court noted that the order granted custody to a grandparent

      who, unlike a parent does not have fundamental rights in the care and
      custody of a child. “Within the framework of the statutes, the overriding
      principle in custody cases between a parent and nonparent is that natural
      parents have a fundamental liberty interest in the care, custody, and
      management of their children.”

(Citations omitted.)   Id. at ¶ 16, quoting In re Hockstok, 98 Ohio St.3d 238,

2002-Ohio-7208, 781 N.E.2d 971, ¶ 16

      {¶27} In recognizing that “Ohio law has consistently applied the principle that

appeal is an adequate remedy in cases involving child custody” the Ohio Supreme Court

cited State ex rel. Mosier v. Fornof, 126 Ohio St.3d 47, 2010-Ohio-2516, 930 N.E.2d 305.

The court specifically found Mosier distinguishable from V.K.B., on the grounds that

Mosier involved a “dispute * * * between parents, both of whom have a fundamental

constitutional interest in the care, custody, and management of their children.” In re:
V.K.B., 138 Ohio St.3d 84, 2013-Ohio-5477, 3 N.E.2d 1184 at ¶ 89. Therefore, adhering

to the reasoning contained in V.K.B., we find an appeal would be an adequate remedy to

challenge the court’s authority to issue a custody determination in this case because it

involves a dispute between parents.

       {¶28} Further, this matter does not involve the exercise of temporary emergency

jurisdiction, but rather involves respondents exercising jurisdiction with the belief that

Ohio is the home state as a matter of law.

       {¶29} For all of the reasons set forth above, relator has not established the

requisites for a writ of prohibition. Respondents do not patently and unambiguously lack

jurisdiction to proceed, and an appeal provides an adequate remedy at law. Dzina v.

Celebrezze, 108 Ohio St.3d 385, 2006-Ohio-1195, 843 N.E.2d 1202. Respondents motion

for summary judgment is granted. Relator to pay costs. This court directs the clerk of

court to serve all parties notice of this judgment and its date of entry upon the journal as

required by Civ.R. 58(B).

       {¶30} Writ denied.




MARY EILEEN KILBANE, JUDGE

KENNETH A. ROCCO, P.J., and
LARRY A. JONES, SR., J., CONCUR